DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 9, 10, 11 have been amended.
Claims 3, 15 have been withdrawn.
Claim 5 has been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,4, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga [WO 2014/185489]. In view of Tamura [US Pub# 2015/0038277].

Regarding Claim 1, Shiga discloses a driving apparatus comprising: an input shaft with a hollow space (see fig 4);
a motor (1) configured to rotate the input shaft, a reduction gear arranged on one side of the motor, the reduction gear (3) being configured to receive power of the motor from the input shaft (2);
an output shaft (4b) inserted through the hollow space of the input shaft (2), the output shaft being adapted to rotate about a rotation axis of the motor;

a detector (5) provided on another side of the motor (1), the detector (5) being configured to detect information on rotation of the input shaft (2) and information on rotation of the output shaft (4b), wherein:
a first limiting member (306) is arranged between the reduction gear (3) and the coupling (30) , the first limiting member (306) being adapted to limit movement of foreign matter toward the coupling side.
Shiga does not discloses a second limiting member is arranged in the hollow space between the input shaft and the output shaft,  the second limiting member being adapted to limit movement of the foreign matter from the one side of the motor toward the other side of the motor. However Tamura shows a second limiting member (39) is arranged in the hollow space between the input shaft (38) and the output shaft (21), the second limiting member being adapted to limit movement of the foreign matter from the one side of the motor toward the other side of the motor
It would have been obvious to someone having ordinary skill in the art at the time of the invention to have added a second seal adjacent to bearing between the hollow shaft and the output shaft to prevent any debris and contamination, or oil leak.
Regarding Claim 2, Shiga discloses the first limiting member (306) is a first blocking member with a first seal, and the first blocking member blocks movement of foreign matter in the reduction gear (3)toward the coupling side.

Regarding Claim 4, Shiga discloses the first seal (306) is in contact with an outer periphery of the output shaft at a position where the first seal separates an inside of the reduction gear from the coupling.


Regarding Claim 8, Shiga discloses a first bearing (60, see fig 1) adapted to support the output shaft is arranged on the other side of the motor, and
a second bearing (6) adapted to support the output shaft is arranged on the one side of the motor (1).

Regarding claim 9, Shiga discloses Shiga does show the second bearing is arranged at a position adjacent to the second limiting member in the hollow space between the input shaft and the output shaft. However Tamura shows the second bearing (15) is arranged at a position adjacent to the second limiting member (39) in the hollow space between the input shaft (38) and the output shaft (21)
 It would have been obvious to someone having ordinary skill in the art at the time of the invention to have added a second seal adjacent to bearing between the hollow shaft and the output shaft to prevent any debris and contamination, or oil leak.
Regarding claim 10 Shiga discloses a driving apparatus (Fig 4) comprising:

a motor (1) configured to rotate the input shaft (2) about a rotation axis along the axial direction;
a reduction gear (3) arranged on one side of the motor (1), the reduction gear (3) being configured to receive power of the motor from the input shaft;
an output shaft (4b) inserted through the hollow space of the input shaft (2), the output shaft (4b) being adapted to rotate about the rotation axis with power output from the reduction gear (3);
a coupling (30) connected to the output shaft on the one side of the motor so as to transmit the power output from the reduction gear to the output shaft; and a detector provided on another side of the motor, the detector (5) being configured to detect information on rotation of the input shaft and information on rotation of the output shaft, wherein:
an inside of the reduction gear (3) is filled with grease ([0005]), the input shaft being arranged such that the input shaft penetrates through the inside of the reduction gear (3),
a first oil seal (306) is arranged between the reduction gear (3) and the coupling (30), the first oil seal being adapted to limit intrusion of the grease in the reduction gear into the coupling side ([0032]), 
Shiga does not show a second oil seal is arranged in the hollow space between the input shaft and the output shaft, the second oil seal being adapted to limit intrusion of the grease into the hollow space. However Tamura shows a second oil seal (39) is arranged in the hollow space between the input shaft (38) and the output shaft (21), the second oil seal (39) being adapted to limit intrusion of the grease into the hollow space.



Regarding Claim 11, Shiga discloses a driving apparatus comprising: an input shaft (2) with a hollow space formed therein; a motor configured to rotate the input shaft, a reduction gear (3) arranged on one side of the input shaft (2), the reduction gear being configured to receive power of the motor from the input shaft;
an output shaft (4b) inserted through the hollow space of the input shaft, the output shaft being adapted to rotate with power output from the reduction gear;
a coupling (30) connected to the output shaft on the one side of the input shaft; and a limiting member (306) arranged between the reduction gear and the coupling, the limiting member being adapted to limit intrusion of foreign matter into the coupling (30).
Shiga does not discloses a second limiting member is arranged in the hollow space between the input shaft and the output shaft,  the second limiting member being adapted to limit movement of the foreign matter from the one side of the motor toward the other side of the motor. However Tamura shows a second limiting member (39) is arranged in the hollow space between the input shaft (38) and the output shaft (21), the second limiting member being adapted to limit movement of the foreign matter from the one side of the motor toward the other side of the motor
It would have been obvious to someone having ordinary skill in the art at the time of the invention to have added a second seal adjacent to bearing between the hollow shaft and the output shaft to prevent any debris and contamination, or oil leak.



Regarding Claim 13, Shiga discloses a detector (5) arranged on another side of the input shaft (2), the detector (5) being configured to detect information on rotation of the input shaft and information on rotation of the output shaft.

Regarding Claim 14, Shiga discloses the output shaft (4b) has a protrusion on its reduction gear side, the protrusion protruding beyond the reduction gear (3) and the hollow space (see fig 1).


Response to Arguments
Applicant's arguments filed on 01/04/2021 have been fully considered but they are not persuasive. 
In response to applicant arguments that Tamura fails to disclose that its oil seal 39 is located in a hollow space between two shafts that can rotate. Tamura’s oil seal 39 is located between a shaft 21 (which can rotate) and a “tubular boss 38” (which does not rotate). Tamura discloses that the tubular boss 38 is integral with the partition wall 37 of the front housing member 13 of the motor housing 8. See Tamura, the tubular boss 38 does not rotate. Instead, it is simply part of the motor housing 8 and remains stationary.
Shaft is elongated piece and does not have to be rotatable to be considered a shaft.


The Combinations of Tamura and Shiga teaches two limiting member the teaching of having limiting member in Tamura reference can be incorporated in the Shiga reference and havin two limiting members. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).







    PNG
    media_image1.png
    594
    536
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    813
    622
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 3658